DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8688563.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the present claims.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10083485. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the present claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to performing virtual currency transactions, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 recite a method and at least one step. Claims 8-14 recite a computer system with a processing circuit and a memory.  Claims 15-20 recite a computer-readable medium that is recited as non-transitory.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

receiving virtual currency exchange data including (a) a first type of currency to be exchanged, (b) a second type of virtual currency to be obtained, and (c) an amount of the first type of currency; 
identifying an issuer service of the second type of virtual currency; 
transmitting, by the virtual currency platform server, a request to the issuer service of the second type of virtual currency, the request including data identifying the first type of currency to be exchanged and the amount of the first type of currency; 
receiving, from the issuer service of the second type of virtual currency, a response to the request including a corresponding amount of the second type of virtual currency; and 
transmitting, a virtual currency exchange offer to the first user, the virtual currency exchange offer including the corresponding amount of the second type of virtual currency

The above-recited limitations establish a commercial interaction between two parties to exchange virtual currencies.  This arrangement amounts to a commercial interaction.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).


by a virtual currency platform server and from a first device associated with a first user
by the virtual currency platform server,  
using a processor of the computing device,
the first device associated with

These additional elements merely amount to the general application of the abstract idea to a technological environment.  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 38-42 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 8 and 15 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claims 1-2, 4-9, 11-16, 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ball et al. (US 20100250360 A1, hereinafter Ball).

Regarding Claim 1
Ball discloses a method of performing virtual currency transactions, the method comprising:
receiving, by a virtual currency platform server and from a first device associated with a first user, virtual currency exchange data including (a) a first type of currency to be exchanged, (b) a second type of virtual currency to be obtained, and (c) an amount of the first type of currency (at least ¶¶ 13-14: offer received 
identifying, by the virtual currency platform server, an issuer service of the second type of virtual currency (¶53: pointsholders that match offer identified)
transmitting, by the virtual currency platform server, a request to the issuer service of the second type of virtual currency, the request including data identifying the first type of currency to be exchanged and the amount of the first type of currency (¶54: pointsholders presented offer for response) 
receiving, by the virtual currency platform server, from the issuer service of the second type of virtual currency, a response to the request including a corresponding amount of the second type of virtual currency; and
transmitting, by the virtual currency platform server, a virtual currency exchange offer to the first device associated with the first user, the virtual currency exchange offer including the corresponding amount of the second type of virtual currency (¶54: response to the offer can be positive (i.e., accepting terms at amount specified), or counteroffer)

Regarding Claims 8, 15
Claims 8 and 15 are parallel in scope to claim 1 and rejected on similar grounds.


Regarding Claims 2, 4-7, 9, 11-14, 16, 18-20
Ball further discloses:
receiving an acceptance of the virtual currency exchange offer from the second user; in response to receiving the acceptance from the second user, verifying assets of the first user and the second user; in response to verification of the assets of the first user and second user, providing settlement of the virtual currency exchange offer (Ball ¶¶44-49, 53-54)\
wherein the issuer service of the second type of virtual currency operates within one or more of: a social network virtual environment, an online gaming virtual environment, or a virtual store. (Ball: ¶¶15-17: trading platform presents catalogues and microcatalogues to match buyers and sellers, therefore operates as a virtual store) 
selecting, by the virtual currency platform server, the second user to receive the virtual currency exchange offer, wherein the second user is selected based on at least one of the first type of currency to be exchanged or the amount of the first type of currency, and wherein the second user is not selected by the first user.  (Ball: ¶53)
wherein the first type of currency is a first virtual currency associated with a first virtual environment, and the second type of virtual currency is a second type of virtual currency associated with a second virtual environment different from the first virtual environment (Ball: ¶45: pointsholders associated with different loyalty programs)
wherein the virtual currency exchange offer includes three or more parties forming a closed trading loop through three or more different forms of virtual currency (Ball: Figure 2: Pointsholder 1, Pointsholder 2, Trading Platform 102)
wherein the virtual currency exchange offer includes three or more parties forming a closed trading loop through three or more different forms of virtual currency (Ball: Figure 2: Pointsholder 1, Pointsholder 2, Trading Platform 102)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 3, 10, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball in view of Krieger et al. (US 20080281444 A1, hereinafter Krieger).
Ball does not explicitly disclose:
submitting the virtual currency exchange offer to an assessor service analyzing, via the assessor service, the virtual currency exchange offer to determine a relative value of the virtual currency exchange offer; 
comparing the relative value of the virtual currency exchange offer to a threshold value; 
transmitting the virtual currency exchange offer to the second client device in response to determining that the relative value of the virtual currency exchange offer exceeds the threshold value.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Goozex Launches North American Best Online Video Game Trading Service in Europe” (PTO-892 reference U) discloses a platform for trading in-game assets (i.e., virtual currencies) 
	Garcia et al. (US 20090177578 A1) discloses a “Method Of Converting Cash Into Virtual Cash And Loading It To Mobile Phone Cash Account”, including assessing the value of a virtual cash and converting real cash into virtual cash.
	Allen et al. (US 20100075729 A1) discloses an apparatus, system and method for a neural engine for recommending picks in an on-line fantasy sport draft and in on-line fantasy trades, including assessing the relative value of virtual assets/currency.
	Zanini et al. (US 20090012875 A1) discloses methods and systems for facilitating commercial transactions, such as sales, trades, or barters, using a virtual currency value, including exchanging assets via offers through virtual currency.
	Von Nothaus et al. (US 20080167965 A1) discloses an apparatus, system, and method are disclosed for extracting real world value from a virtual account by receiving point-of-sale information from a consumer, converting a real currency purchase amount to an equivalent virtual value, and processing the transaction.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625